PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Leinster’s alleged misconduct. Leinster tendered a conditional guilty plea for consent judgment,* acknowledging his violation of article XI, Rule 11.02(3) of the Integration Rule of The Florida Bar and Disciplinary Rules 1-102(A)(3), 1-102(A)(5) and 1-102(A)(6) of the Code of Professional Responsibility of The Florida Bar. The referee recommended that Leinster be found guilty in accordance with his conditional plea and that he be suspended from the practice of law for a period of three months and one day with proof of rehabilitation to be required prior to reinstatement.
Neither side contests the referee’s report which we hereby adopt. Roy Edward Lein-ster is suspended from the practice of law in the State of Florida for a period of three months and one day with proof of rehabilitation prior to reinstatement. Leinster’s suspension shall be effective May 6, 1985, thereby giving him thirty days to close out his practice and take the necessary steps to protect his clients and he shall not accept any new business.
Judgment for costs in the amount of $919.54 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.